Citation Nr: 1339119	
Decision Date: 11/27/13    Archive Date: 12/13/13

DOCKET NO.  11-19 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from March 1971 to April 1972, to include a tour of duty in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Pittsburgh, Pennsylvania, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which was itself a reconsideration of a February 2010 rating decision.  Both decisions determined that reopening of a previously denied claim of service connection for PTSD was warranted, but confirmed and continued the denial on the merits.

The issues on appeal have been recharacterized.  First, irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001) ("Thus, the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened....").  Second, the Veteran, as a layperson, is not competent to distinguish between competing psychiatric diagnoses, and so a claim of service connection for one is considered a claim for all.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Review of the record reveals multiple diagnoses, including PTSD, panic disorder, and depressive disorders.  The issue has therefore been expanded to include all potential psychiatric conditions.

The Veteran testified at an August 2012 personal hearing before the undersigned, held at the RO.  A transcript is associated with the claims file.  At the hearing, and more recently, the Veteran has submitted additional evidence; he has waived initial agency of initial jurisdiction (AOJ) consideration of all.  38 C.F.R. § 20.1304(c); Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for PTSD was most recently denied on the merits in a January 2006 Board decision on the grounds that there was no verified in-service stressor, or a diagnosis of PTSD related to such a stressor; the denial was final as of issuance.

2.  Evidence received since January 2006 was not previously considered by agency decision makers, is not cumulative or redundant of other evidence of record, addresses an unestablished fact, and raises the reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 2006 Board decision denying service connection for PTSD is final.  38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100.

2.  The criteria for reopening the previously denied claim of service connection for PTSD are met.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  With regard to the reopening of a previously denied claim, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

New and Material Evidence

As is noted above, the Board must address the propriety of reopening as a jurisdictional matter, regardless of prior action by the RO.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001)

Board decisions are generally final as of the date of issuance and mailing.  38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

The most recent denial of the Veteran's claim was the January 2006 Board decision denying service connection for PTSD.  An April 2009 Board decision did decline to find clear and unmistakable error (CUE) in the January 2006 decision which would require revision, but as the CUE determination was not a "denial of the claim" on the merits, it does not establish the "last final prior denial" for purposes of determining new and material evidence.  38 C.F.R. §§ 3.156; Evans v. Brown, 9 Vet. App. 273 (1996).

Service connection for PTSD was denied in January 2006 on the bases that the evidence of record did not show a verified stressor event in service, and hence there could be no valid diagnosis of PTSD subject to service connection.  Evidence consisted of various allegations of combat and related stressors by the Veteran, unit and personnel records, service treatment records, and private and VA medical records.

Effective July 13, 2010, the 38 C.F.R. § 3.304(f) was amended to reduce the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See Stressor Determinations for Posttraumatic Stress Disorder, Final Rule, 75 Fed. Reg. 39843-01 (July 13, 2010), codified at 38 C.F.R. § 3.304(f)(3).  The amendment provides that, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military activity, and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, a Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, as long as the claimed stressor is consistent with the places, types and circumstances of the Veteran's service and there is no clear and convincing evidence to the contrary.  The Supplementary Information in the announcement of the Final Rule indicated that "VA will not apply the rule to claims that were finally denied before the effective date of the rule unless new and material evidence is submitted," and "The change in the evidentiary standard for establishing occurrence of an in-service stressor would not constitute a basis on which to reopen a finally denied claim for service connection for PTSD because it is procedural in nature and does not effect a substantive change in the law governing service connection for disabilities."  75 Fed. Reg. at 39851. 

Further, VBA Training Letter 10-05 (July 16, 2010) provides: "To reopen a claim under new § 3.304(f)(3), VA will accept a Veteran's lay statement regarding an in-service stressor - 'fear of hostile military or terrorist activity' - as sufficient to constitute new and material evidence for the purpose of reopening a previously denied claim, if the Veteran's record otherwise shows service in a location involving exposure to 'hostile military or terrorist activity.'  If review of the record discloses a previously submitted lay statement demonstrating 'fear of hostile military or terrorist activity,' such statement will be sufficient for reopening a claim if the Veteran's record otherwise demonstrates service in a location involving exposure to 'hostile military or terrorist activity.'"

Here, the Veteran made the explicit allegation at his August 2012 hearing that while serving in Vietnam, performing activities consistent with his duties as a Military Policeman and with the verified area and responsibilities of his unit, he was in fear of hostile enemy action.  Unlike with previously considered allegations which could not be verified or were considered not credible, the Veteran did not allege combat, wounds, or similar circumstances.  His revised allegations have not been previously considered, particularly in light of the change in law.  They are therefore new, and as they go directly to the ultimate basis of the January 2006 denial, are material.

Reopening of the previously denied claim was therefore proper.  Adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received, however.  This matter must now be addressed on a de novo basis.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.


ORDER

New and material evidence having been received, the previously denied claim of service connection for PTSD is reopened; to this extent only, the appeal is granted.


REMAND

Following reopening of the previously denied claim, a VA examiner in January 2010 detailed the Veteran's stressor allegations and opined with regard to each whether they constituted a sufficient stressor to support a diagnosis of PTSD.  However, in light of the July 2010 regulatory changes, and the recognition that fear of hostile enemy action could possibly be a stressor, it is unclear whether the examiner applied too high a standard of sufficiency.  He appears to have required actual physical danger from events, instead of mere fear of harm.  

Moreover, upon review of the claims file, the Board has determined that there are potentially outstanding records which may bear on the current claim.  

First, the Veteran has indicated in July 1993 VA treatment records that at least at one time, he was in receipt of Social Security Administration (SSA) disability benefits.  VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  While there are indications that SSA eligibility was based on a hereditary neurological condition, and not on mental health problems, the Board cannot definitively state that the SSA records do not contain relevant and helpful information.  Efforts to obtain them are therefore required.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Second, the file reveals that in early 1993, the Veteran participated in a study test for treatment of panic disorders through the University of Pittsburgh.  One doctor associated with his treatment submitted two progress notes, but stated that complete records would have to be requested from the clinic at the WPI and C, which supervised the study.  See Volume 1.  No such request has ever been made.  

Finally, updated VA treatment records, from February 2012 to the present should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for the WPI and C and any for any other relevant medical records that are not already of record.  

Upon receipt of such, VA must take appropriate action to contact the identified providers and request complete records.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

2.  Contact SSA and request copies of all decisions and supporting documentation related to any claims for benefits by the Veteran; the underlying claim may date back to the later 1970's.  If such records are not available or do not exist, such must be certified in writing.

3.  Obtain VA medical records pertaining to the Veteran that date from February 2012.

4.  Attempt to obtain all records pertaining to the Veteran from the McKeesport Vet Center.  All efforts must be documented in the record

5.  With respect to steps 1-4, if, after making reasonable efforts to obtain any outstanding non-Federal records the AMC is unable to secure same or if after continued efforts to obtain Federal records the AMC concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

6.  After completion of the above, schedule the Veteran for a VA examination concerning his initial claim for PTSD and other mental disorders.  The claims folder must be reviewed in conjunction with the examination.

The examiner is informed that consistent with the circumstances of his duty in Vietnam as an MP, the Veteran was exposed to a valid fear of hostile enemy action.

The examiner should identify all acquired psychiatric disorders, and should opine as to whether any such, including the diagnosed PTSD (see VA treatment records dating from January 2011), panic disorder (see March 2010 private treatment record and June 2012 VA medical record), and depressive disorders (see the January and March 2010 VA examination reports), is at least as likely as not (a probability of 50 percent or greater related to military service, including service in Vietnam. 

Regarding PTSD, the examiner should specify whether the specific allegations of fear of hostile enemy action constitute a sufficient stressor to support the diagnosis.  

A full and complete rationale for all opinions expressed is required.

7.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


